United States District Court
Northem District of Califomia

\oOO\lO\'~Jl-PL»N»-

NNNNNNN[\)N»-»--¢o-a»-¢v-¢o-¢c_¢o-\o-I
O¢`~]G\LIl-P»UJN'_‘O\C®\]O\Lh-PWN°_‘Q

FlLED

JAN - 4 201

SUSAN Y. SO
UNITED STATES DISTRICT COURT CLERK, U.S. D|STHICT COURT
NOFlTHEFiN D|STH|CT OF CAL[FORNIA

NORTHERN DISTRICT OF CALIFORNIA

INTHE MATTEROF CV 1 C§l@ 5 @ 6 2 MISC

Benjamin A. Eilenberg, bar no. 261288 ()RDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP IN
GOOD STANDING OF THE BAR
OF THE COURT

 

 

 

TO: Benjamin A. Eilenberg, bar no. 261288

The State Bar of California has notified the United States District Court for the Northem District of
California that, effective October 19, 2018, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northem District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim

`basis pursuant to Civil Local Rule ll-7(b)(l). On or before February 15, 2019, you may tile a response

to this Order meeting the requirements of Civil Local Rule ll-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to tile a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placedon disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule ll-7(b)(3). The Clerk shall close this file on or after February 15, 2019 absent further order of
this Court.

IT IS SO ORDERED.
Dated: January 4, 2019

 

 

JAMES y¢(To
United S es District Judge

Attorney-disc:ipline_()SC_CSA
re v. l l- 1 8

 

